  1   Gregg S. Kleiner, State Bar No. 141311
      RINCON LAW LLP
  2   268 Bush Street, Suite 3335
      San Francisco, CA 94104
  3   Telephone No.: 415-672-5991
      Facsimile No.: 415-680-1712
  4   Email: gkleiner@rinconlawllp.com
  5
      Counsel for DORIS A. KAELIN,
  6   Trustee in Bankruptcy

  7

  8                              UNITED STATES BANKRUPTCY COURT

  9                               NORTHERN DISTRICT OF CALIFORNIA

 10                                          SAN JOSE DIVISION

 11   In re                                                Case No. 18-50398 MEH
                                                           Chapter 7
 12                                                        Hon. M. Elaine Hammond
              TECHSHOP, INC.,
 13                                                        OBJECTION TO CLAIM 98
                     Debtor.                               (John M. Stanec)
 14

 15                                                        [No Hearing Required Unless Requested]

 16

 17   TO:     JOHN M. STANEC
 18
 19           PLEASE TAKE NOTICE THAT Doris Kaelin, Chapter 7 Trustee (“Trustee”) of the estate

 20   of TechShop, Inc. (“Debtor”), files this objection to Claim 98 filed by John M. Stanec (“Claimant”)

 21   on June 11, 2018 as a general unsecured claim in the amount of $100,000 (“Claim”). True and

 22   correct copies of the first three pages of the Claim are attached hereto as Exhibit A. If the Trustee’s

 23   objection to your Claim is sustained, the Claim as it relates to your interest in the Debtor’s Stock

 24   (defined below) will be disallowed.

 25           The Trustee has reviewed the Claim, which has three components: (i) a $50,000 note issued

 26   by TechShop, Inc. (“Note 1”); (ii) a $25,000 note issued by TechShop, Inc. (“Note 2”); and (iii) the

 27   purchase of the Debtor’s Series B Preferred Stock Purchase Agreement (“Stock”). The Trustee has

 28   no objection to the allowance of the Claim with regard to Note 1 and Note 2.

Case: 18-50398      Doc# 312      Filed: 03/25/21     Entered: 03/25/21 05:49:24        Page 1 of 5        1
  1          With regard to the component of the Claim related to the Stock, the Debtor’s estate has

  2   insufficient assets to make distributions to parties holding allowed general unsecured claims. As a

  3   consequence, equity claims – the Stock – will not receive distributions from the Debtor and must be

  4   disallowed pursuant to 11 U.S.C. § 726(a)(6).

  5          WHEREFORE, the Trustee prays for an order, as follows:

  6          1.      Disallowing a portion of Claim 98 filed by John M. Stanec as a general unsecured

  7   claim as it relates to his equity interest in the Debtor, and reducing the sums sought under the Claim

  8   to the amount of $75,000, and allowing Claim 98 as a general unsecured claim in the amount of

  9   $75,000; and

 10          2.      For such other relief as the Court deems just and appropriate.

 11

 12   DATED: March 25, 2021                RINCON LAW LLP

 13

 14
                                           By: /s/ Gregg S. Kleiner
 15                                            GREGG S. KLEINER
                                               Counsel for DORIS A. KAELIN,
 16                                            Trustee in Bankruptcy
 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: 18-50398       Doc# 312     Filed: 03/25/21     Entered: 03/25/21 05:49:24       Page 2 of 5        2
      Case 18-50398   Claim 98   Filed 06/11/18   Desc Main Document   Page 1 of 18


                                                                           EXHIBIT A
Case: 18-50398   Doc# 312    Filed: 03/25/21      Entered: 03/25/21 05:49:24   Page 3 of 5
      Case 18-50398   Claim 98   Filed 06/11/18   Desc Main Document   Page 2 of 18


                                                                           EXHIBIT A
Case: 18-50398   Doc# 312    Filed: 03/25/21      Entered: 03/25/21 05:49:24   Page 4 of 5
      Case 18-50398   Claim 98   Filed 06/11/18   Desc Main Document   Page 3 of 18


                                                                           EXHIBIT A
Case: 18-50398   Doc# 312    Filed: 03/25/21      Entered: 03/25/21 05:49:24   Page 5 of 5
